Citation Nr: 0738268	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-38 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent prior to November 22, 2004, and a rating in excess of 
70 percent as of November 22, 2004, for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 30 percent rating effective May 15, 2002.  
The RO subsequently increased the rating to 70 percent 
effective November 22, 2004.  See August 2007 rating 
decision.  Despite the increased rating granted by the RO, 
the veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran was afforded a personal hearing in March 2006 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In March 2007, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
to address due process concerns and to afford the veteran a 
VA examination.  All required development has been completed 
and the veteran's claim is properly before the Board at this 
time.


FINDINGS OF FACT

1.  The evidence of record reveals that prior to August 1, 
2004, the veteran's PTSD caused occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking or mood.  

2.  As of August 1, 2004, the veteran's PTSD is shown to 
cause both total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 1, 2004, the criteria for an initial 
evaluation of 70 percent, and no higher, for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

2.  As of August 1, 2004, the criteria for a 100 percent 
evaluation for service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for PTSD was granted with a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective May 15, 2002, the date the veteran's claim 
was received.  See April 2003 rating decision.  The veteran 
filed an NOD, contending that he was entitled to a higher 
rating as he had become suicidal.  See April 2004 VA Form 21-
4138.  He also asserted that he had been depressed and had 
found himself in constant confrontations with co-workers and 
supervisors, which resulted in leaving his place of 
employment after threatening to physically harm a co-worker 
and his immediate supervisor.  The veteran reports that he 
has had individual counseling and has been prescribed 
medication, but he does not appear to be functioning any 
better and he tends to isolate himself more and is more 
irritable with decreased patience.  See November 2005 VA Form 
9.  In March 2006, the veteran testified that he has almost 
daily thoughts of suicide, is aggressive even to the point of 
physical violence, has physically violent nightmares, does 
not socialize and does not work.  See hearing transcript.  

The RO subsequently granted a rating of 70 percent, effective 
November 22, 2004, which is the date on which VA treatment 
records indicated the veteran's PTSD was severe.  See August 
2007 rating decision.  Therefore, the Board must determine 
whether the veteran is entitled to a rating in excess of 30 
percent for the period between May 15, 2002 and November 21, 
2004 and must also determine whether a rating in excess of 70 
percent is warranted as of November 22, 2004.  

A 50 percent rating for PTSD contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  A 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.  The evidence 
considered in determining level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code, but includes all symptoms that affect the 
level of social and occupational impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

VA treatment records reveal that the veteran presented to 
psychiatry emergency services (PES) in May 2002 requesting 
treatment for PTSD.  He indicated that he had not been 
treated in the past for any mental health issues and reported 
long-standing sleep disturbance with nightmares and night 
sweats, problems being in crowds, isolation, and a decrease 
in concentration and his ability to manage his temper.  The 
veteran also reported being easily provoked and verbally 
abusive to his family and feared that it would escalate to 
physical violence.  He indicated that he kept a loaded gun at 
his workplace but agreed to unload it and get rid of the 
ammunition.  The veteran reported being married for 27 years 
with two children.  In an addendum, it was noted that the 
veteran had a goal-directed thought process, denied suicidal 
and homicidal ideation, and had no psychotic symptoms.  The 
assessment made was to rule out PTSD and alcohol abuse.  

The veteran was subsequently referred for treatment and in 
July 2002, he was seen with complaint of intrusive thoughts, 
nightmares, sleep disturbance, anger dysfunction and social 
isolation.  An Axis I diagnosis of PTSD with depression and 
anxiety was made and a global assessment of functioning (GAF) 
score of 58 was assigned.  See PTSD Outpatient Clinic (POC) 
initial treatment plan template.  The veteran was thereafter 
seen regularly for individual treatment sessions with 
continuing PTSD symptoms.  See e.g. September 2002 and March 
2003 POC individual session notes.  

A VA compensation and pension (C&P) initial evaluation for 
PTSD examination was conducted in February 2003, at which 
time the claims folder was reviewed.  The VA examiner noted 
that the veteran came to the center for treatment of an 
emotional disorder in May 2002 and had been enrolled in the 
PTSD clinic since that time, receiving both counseling and 
medications.  The veteran was not very verbal and tended to 
give rather brief answers.  He was also not particularly 
psychologically minded and struggled to describe his feelings 
and symptoms.  The veteran's complaints centered around his 
recognition that he is perceived as an angry, hostile and 
isolative person by his immediate family, and also that he 
suffers from ongoing nightmares about combat events in 
Vietnam.  

The veteran reported being continually employed in a 
maintenance capacity for a major corporation for 
approximately 28 years and continued to be gainfully employed 
at the time of the examination.  At one time, he was a 
supervisor on the evening shift, but he gave that up and took 
a slight pay cut in order to work days so that he could 
essentially work by himself with relatively little contact 
with other workers.  The veteran did not report losing any 
time from work on account of his symptoms, although at times 
he had very bad nights and would still be bothered the next 
day.  He indicated intermittent use of marijuana up to the 
present time and continued to drink a substantial amount of 
beer, at least half a case per week.  

The veteran reported that he had nightmares about his 
experiences in Vietnam approximately twice a week.  When this 
happens, he may shout in his sleep and at times has thrashed 
about and kicked his wife.  He also awakens drenched in sweat 
and on occasion, is briefly disoriented.  He reported some 
intrusive thoughts during the daytime that can be triggered 
by current news reports or by the sound of helicopters.  The 
veteran reported that in general, he has tried to forget the 
traumatic parts of his time in Vietnam and has gone to no 
reunions and had made no effort to look up buddies.  On the 
other hand, he has a strange, painful fascination with movies 
about Vietnam and has seen quite a number of them, although 
they always upset him.  He recognizes that this fascination 
is injurious to him; he denied any amnesia for significant 
events in Vietnam.  

The veteran reported that he had essentially no social life 
and did not relate well to others.  He does not go to 
meetings and has no close friends.  The veteran indicated 
ongoing difficulty with his family, often isolating himself 
for hours in a workshop or even leaving for a while.  His 
family complains that he does not communicate except in an 
angry manner and he agrees that this seems to be true.  The 
veteran reported that he and his wife have had brief 
separations with her leaving.  Even his hobbies tend to be 
solitary, such as hunting or fishing alone.  He had a rather 
vague sense of a foreshortened future.  

The veteran denied being counseled or threatened with 
dismissal at work though he indicated getting into some 
arguments.  It appeared that people had learned not to 
irritate him at work and largely leave him alone.  The 
veteran did not mention particular symptoms of loss of 
concentration or a startle response but he is quite vigilant, 
having erected a fence around his home, keeping six to eight 
shotguns at hand, both in the house and in his workshop, and 
checking out any unusual noises at night.  The veteran also 
indicated that he struggled with depressive feelings, which 
he found hard to articulate.  He will go out and sit alone in 
his shop at times and struggle with these thoughts.  The idea 
of suicide has entered his mind on some occasions, but he 
stoutly denied any intention to carry this out.  The veteran 
reported that he finds himself crying for no reason and 
cannot figure it out.  Sometimes things he sees on TV might 
trigger it.  He described himself as either sad or angry much 
of the time.  

A mental status examination revealed that the veteran was on 
time for his examination and was informally, but neatly, 
dressed and adequately groomed.  He displayed relatively 
little motion during the interview and appeared to be 
somewhat guarded emotionally.  His presentation suggested 
that he was not readily in touch with his inner feelings, 
although he felt vague distress.  The veteran was well-
oriented to time, place and person and understood the purpose 
of the examination.  His thinking was linear and he showed no 
gross memory deficits so that a significant organic brain 
syndrome was not found.  The veteran showed no signs of a 
psychotic process such as hallucinations, delusions, 
inappropriate affect or loosened associations.  

The VA examiner reported that the symptom picture presented 
by the veteran would justify a diagnosis of PTSD since he had 
enough symptoms in the required DSM categories of "re-
experiencing trauma, numbing of general responsiveness, and 
heightened arousal."  Although he had attempted to avoid 
remembering some of the traumatic episodes, he had a 
paradoxical attraction to films about Vietnam so that his 
avoidance response was rather minimal.  His distress had been 
present for years with substantial social impact, although 
less impact on his industrial adaptability.  The particular 
impact had been felt by family members.  The veteran also 
gave enough depressive symptomatology to qualify for a 
diagnosis of depressive disorder, not otherwise specified, 
which seemed intimately entangled with his PTSD 
symptomatology so that meaningful separation of the two 
conditions did not appear feasible.  The veteran's use of 
alcohol was worrisome to the examiner and it was likely to 
interfere with his therapeutic progress, though it did not 
quite meet current DSM requirements for a diagnosis of 
substance abuse or dependence.  The prognosis was somewhat 
guarded in that the veteran is not very psychologically 
minded and also did not tend to see his alcohol use as 
problematic.  On the other hand, the veteran remained 
gainfully employed and planned to continue until a suitable 
retirement date.  Axis I diagnoses of chronic PTSD of 
moderate severity and depressive disorder, not otherwise 
specified, closely related to PTSD, were made.  A GAF score 
of 60 was assigned.  

Following the C&P examination, the veteran continued to 
receive individual treatment with varying moods and affect, 
which were noted by treatment providers.  At times he would 
report an improved attitude toward family members and co-
workers as a result of his medication, while on other 
occasions he would report problems at work and suicidal 
ideation.  See e.g., November 2003 POC individual session 
note; June 2004 and July 2004 psychiatric care templates.  
The evidence of record reveals that the veteran retired from 
his job effective August 1, 2004.  See July 2004 psychiatric 
care template.  

The Board finds that the evidence of record supports the 
assignment of a 70 percent evaluation for PTSD from the 
effective date of service connection until July 31, 2004, the 
last day on which the veteran was employed.  While the Board 
acknowledges the veteran's continual employed until this 
date, the evidence reveals that he had recurrent problems 
with co-workers and superiors, which led him to change his 
work shift and also led to his decision to retire.  The 
evidence of record also reveals the veteran's social 
impairment, with evidence that he was verbally abusive to and 
had ongoing difficulties with his family, to include 
isolating himself for hours or even leaving the home and 
having brief separations from his wife.  The evidence also 
reveals that the veteran isolated himself socially as he did 
not go to meetings, had no close friends, was unable to 
relate well to others, and had problems with anger 
management.  Moreover, the VA examiner specifically found 
that the veteran's PTSD had a substantial impact on his 
social functioning.  The veteran also thought about suicide 
on several occasions, and reported keeping a loaded gun in 
his workplace and having several shotguns in his home and 
workshop, though he did not consistently report suicidal 
ideation during this time frame.  In addition, the veteran 
was diagnosed with depressive disorder, not otherwise 
specified, during the February 2003 VA examination, which the 
examiner reported was closely related to PTSD.  See VA 
treatment records; C&P examination report.  These symptoms 
more nearly approximate the criteria for a 70 percent 
evaluation.  38 C.F.R. § 4.7 (2007).  The evidence does not, 
however, support the assignment of a 100 percent evaluation 
prior to August 1, 2004 because the veteran was continually 
employed until this time and cannot be said to have been 
totally impaired in the occupational realm.  

During a November 22, 2004 visit, the veteran's chronic PTSD 
was assessed as severe and poorly responsive to multiple 
treatments.  The examiner reported that homicidal impulses in 
the workplace contributed to his being unemployable and 
assigned a GAF score of 35.  A letter from the veteran's wife 
reported that she and the veteran had been together for over 
30 years with many sleepless nights due to his past 
experiences in Vietnam.  She indicated that while the veteran 
had never hurt her or their children, he was verbally abusive 
such that he yelled and said hurtful things.  The veteran's 
wife reported that he would rather be by himself than with 
anyone else, which is why he has no friends.  She also 
indicated that while the veteran was still working, he would 
say frightening things about his boss and she was afraid at 
times that he would actually go through with what he was 
threatening.  See November 2004 letter from T.J.  

Continuing treatment records reveal that the veteran reported 
no significant changes or improvement in his overall 
symptoms, but that he was able to maintain his current level 
of appropriate functioning since retirement and occasionally 
had improved sleep with diminished nightmares.  The veteran 
continued to endorse depressive symptoms and continued to 
experience episodic intrusive trauma-related thoughts with 
anger outbursts.  See e.g., January 2005, February 2005, 
March 2005 and May 2005 mental health individual 
psychotherapy templates.  

A disability evaluation was conducted in conjunction with the 
veteran's claim for Social Security Administration (SSA) 
benefits in May 2005.  The veteran was noted to endorse 
chronic, persistent, daily flashbacks, nightmares and 
intrusive memories; hypervigilance; avoidance of 
interpersonal interactions and other stimuli that can trigger 
his anxiety and anger responses.  The veteran had an elevated 
startle response and endorsed emotional numbing.  When 
exposed to a cue he could experience shortness of breath and 
dizziness.  The veteran also had a great deal of difficulty 
controlling his anger and resolved this by avoiding contact 
with people, including his own family.  The veteran also 
endorsed low mood, insomnia, poor concentration, energia, 
avolition, hopelessness, poor memory and suicidal ideation.  
The veteran reported two past suicide attempts but indicated 
that it was currently of a vague nature and that he had no 
current intent.  He also indicated that his depressive 
symptoms had been present mainly over the last 10 years.  The 
veteran attributed his inability to work to his anger 
problems and said that his anger was directly related to 
losing his job and being unable to work as a mechanic.  He 
denied manic symptoms and visual hallucinations but did 
endorse paranoid ideation when exposed to PTSD related cues.  
The veteran reported some relief from psychotherapy and 
medication management but generally said that his symptoms 
had persisted despite years of treatment and compliance with 
treatment.  The veteran had been married for 30 years with 
two children and at the time of the evaluation was living in 
a house with his wife and daughter.  He did report often 
going to a trailer on separate property to get away.  

Mental status examination revealed that the veteran was 
dressed causally and was well-groomed, including a well-
groomed beard, with good hygiene.  He was cooperative in that 
he answered questions but sometimes had a large latency 
between question and answer.  He was fidgety and his tone 
bordered on hostile at times.  The veteran was visibly 
uncomfortable and looked over his shoulder multiple times 
during the interview, acknowledging his discomfort at not 
being able to see behind him.  He had poor eye contact but 
there were no psychomotor abnormalities.  The veteran's 
speech was at a decreased rate, tone and volume; thought 
process was linear and goal-directed; there was no suicidal 
ideation and a history of homicidal ideation, but not during 
the interview; there were no visual or auditory 
hallucinations; mood was "blah;" and affect was constricted 
in range but anxious.  The veteran was alert and oriented to 
date, day, month, year, city, person and place and there were 
no noted problems with his memory, calculation, fund of 
knowledge/information, abstract thinking, and judgment or 
insight, though the veteran's concentration was slightly 
limited.  

The veteran reported that he will generally get up around 5 
or 6 in the morning, make coffee and go for a walk, but that 
he does not do much more during the day.  His wife does the 
shopping because he does not like people or crowds.  The 
veteran will cook for himself when he is in his trailer and 
bathes and dresses himself, but his wife does the cleaning 
and takes care of the finances.  The veteran had daily 
contact with his immediate family but no contact with church 
or other groups.  Axis I diagnoses of PTSD and chronic major 
depressive disorder, severe without psychosis, were made and 
a GAF score of 35 was assigned.  The evaluator indicated that 
the likelihood of improvement within the next 12 months and 
later recovery were guarded given the chronicity, severity 
and refractory nature of his symptoms.  The evaluator also 
reported that based on problems with concentration the 
veteran is likely to have some problems with detailed and 
complex commands and that based on his latency in response to 
some questions and affect that bordered on hostile, it he was 
unlikely to accept instructions and interact appropriately 
with coworkers and the public.  

The veteran underwent a VA C&P general psychiatric 
examination in November 2005, reporting current symptoms of 
nightmares, wanting to be alone, and depression, which 
occurred constantly.  The veteran indicated that he had 
difficulty finishing daily activities due to feeling 
frustrated all that time.  The examiner reported that the 
veteran still required continuous treatment to control his 
condition because of increased symptoms, especially 
nightmares and depression.  Over the past year, the veteran 
received psychotherapy for his mental condition as often as 
three times per month and the response had been minimal.  The 
veteran reported major changes in his daily activities, such 
as low energy and depression, as well as some major social 
function changes, to include isolating himself and not 
interacting with others, to include even going away from his 
family.  The veteran indicated that he was not working and 
was mentally incapable of working.  

Mental status examination revealed that the veteran was a 
reliable historian and that his orientation was within normal 
limits.  Appearance, hygiene and behavior were appropriate; 
affect and mood were abnormal with depression, which affected 
his ability to function independently and effectively.  
Communication and speech were within normal limits and the 
veteran denied panic attacks, delusions, hallucinations and 
obsessional rituals.  At the time of the examination, no 
delusion or hallucination were observed.  Thought processes 
were appropriate, judgment was not impaired, abstract 
thinking was normal, memory was within normal limits and 
suicidal and homicidal ideation were not present.  An Axis I 
diagnosis of PTSD was made and a GAF score of 50 was 
assigned.  The VA examiner indicated that the veteran 
occasionally had some interference in performing activities 
of daily living because of depression and was unable to 
establish and maintain effective work and social 
relationships because of anger and isolation.  He also had 
difficulty understanding complex commands due to his 
depression.  

The veteran continued to receive individual treatment with 
evidence of continuing problems with anger management, 
particularly involving his family, frustration, depression 
and sleep dysfunction.  See October 2005, December 2005, 
January 2006 and March 2007 mental health individual 
psychotherapy templates.  

A VA C&P psychiatric examination was conducted in July 2007 
by the same VA examiner who conducted the February 2003 
examination.  The examiner reviewed the veteran's claims 
folder and reported that medication management of his 
symptoms had been very difficult despite the veteran's 
cooperation.  The veteran was on time for the examination and 
was cooperative.  He recognized the examiner from the 
previous contact and appeared rather tense, but showed no 
signs of a primary thought disorder or a communication 
problem.  The examiner reported that since the veteran's 
February 2003 examination, his life had gone downhill in a 
number of ways.  He had been working steadily for nearly 30 
years but was having increasing problems in the workplace.  
Very shortly after the examination, the veteran found himself 
struggling more and more with angry, hostile thoughts almost 
approaching a homicidal level and so he decided to retire 
from his job as he simply could not tolerate being around 
people at work anymore and frequently entertained thoughts of 
wanting to kill them, by his description.  The veteran also 
reported that his irritability was worse at home, that his 
wife was afraid of him, and that his two children left to be 
on their own largely out of fear of him, though they did have 
some affection for him.  The veteran had since been living 
with his wife and a pet dog.  His wife is fully employed and 
leaves the veteran alone during the day.  

The veteran was frank to state that he has great intolerance 
for others most of the time and isolates himself at home.  He 
putters in his workshop, watches television and prepares 
fishing tackle for one of his hobbies.  He does carry on some 
email correspondence with his long-time therapist.  The 
veteran leaves the shopping, cooking and other household 
chores to his wife but he does take care of the yard and 
external maintenance.  He drives but becomes very upset if he 
has to drive on a freeway such that he was driven by someone 
else to the examination.  He did not report particular 
problems with personal grooming, hygiene or the like, does 
not have difficulty managing funds, and does not describe 
problems with mobility.  The veteran has chronic sleep 
disturbance with nightmares every night, often repeatedly.  
He frequently awakes in an agitated, sweaty state and his 
wife now sleeps in a separate bed.  During the daytime, the 
veteran often has intrusive thoughts of Vietnam triggered by 
such things as the sound of helicopters, fireworks exploding, 
or things he sees on the television.  

The veteran showed substantial symptoms of emotional numbing 
and seemed to have no social contacts except for one or two 
with veterans he has met in therapy groups.  The veteran's 
wife is not particularly social either and his main 
interactions are with her when she is not working.  His wife 
views him as an angry person and the veteran admits that he 
has a great deal of trouble with anger and rage; despite 
this, the police have never been called to the home, although 
all of his family members report being afraid of him.  The 
veteran did not voice a particular sense of a foreshortened 
future and indicates he has felt some relaxation since 
getting out of the work environment even to the point of 
having a vacation of sorts last year.  
The veteran reported problems concentrating and indicates he 
cannot read anything because he has to read it over four 
times to remember what he has read.  He uses many reminders 
to help him not miss appointments and has many unfinished 
projects around the home.  The veteran is also quite vigilant 
and has erected a fence around his home and has night lights 
scattered around his perimeter.  He is also highly armed and 
keeps shotguns and pistols on hand.  The veteran also 
reported an ongoing sense of depression that has not fully 
lifted despite extensive treatments.  At times he finds 
himself crying and at least once within the last six to eight 
months he felt alertly suicidal even to the point of having a 
gun in hand and pointed at his head.  He did not indicate a 
current plan or intention to carry out such action but he 
still struggles with the thoughts and seems to obtain 
relatively little pleasure from life except for occasional 
recreation with his spouse.  He also appears to lack 
motivation or drive.  The veteran's dream was to retreat even 
further such as by buying rural acreage in the eastern part 
of Washington State where he would have to have almost no 
interaction with anyone except family.  

Mental status examination revealed that the veteran was 
informally but adequately dressed and his grooming was 
acceptable.  He seemed quite tense, although he recognized 
the examiner from an earlier visit.  He cooperated well, made 
good eye contact, and there were no signs of a significant 
acquired organic cognitive deficit such as gross memory gaps 
or nonlinear thinking.  There was no form of disorientation 
present.  The veteran showed no signs of a psychotic process 
such as hallucinations, delusions, inappropriate affect or 
loosened associations, although his range of affect was 
rather limited.  He offered no currently active suicidal 
ideation or plan, but indicated that he had sporadically had 
such thoughts and had come close to acting on them within the 
past year.  He did not describe currently having intense 
homicidal thoughts as he used to have before with his co-
workers, but still struggles with anger and irritability.  

The examiner reported that the veteran's symptoms have not 
been much relieved since the time of the February 2003 
examination and, in fact, have intensified in some ways, 
perhaps as a result of the ongoing news from Iraq.  In any 
event, he had more and more struggles with anger and 
hostility to the point that he simply was unable to form or 
maintain any more interpersonal relationships and had to 
leave the workplace.  He still fully qualifies for a 
diagnosis of PTSD and his symptomatology is now quite severe.  
There is an associated but essentially inseparable and 
intertwined depression connected to this which further 
impacts his drive, ambition and mood and had left to very 
significant suicidal tendencies.  The prognosis is quite 
guarded.  Although the veteran has cooperated with treatment 
he has remained quite symptomatic and his best effort to 
control his symptoms, particularly his irritability and 
anger, has been simply to retreat from contact with others 
whether in the workplace or elsewhere.  His own family is 
afraid of his anger and he, in his own words, drove his 
children out.  He wonders how his wife has put up with him 
all these years.  The Axis I diagnoses consisted of chronic 
PTSD, now severe, and depressive disorder not otherwise 
specified, closely intertwined with and essentially 
inseparable from PTSD.  A GAF score of 45 was assigned and 
the examiner noted this reflects the presence of serious 
symptoms including sporadic suicidal ideation and major 
impact on work capability and social relationships.  

The examiner further noted that the veteran showed distinct 
occupational and social impairment with symptoms in almost 
all areas that include major difficulties controlling anger 
and irritability, sleep disturbance, inability to form or 
maintain interpersonal relationships, and marked withdrawal 
from interpersonal contacts.  As a result of these social and 
occupational impairments, the veteran has shown great 
reduction in reliability and productivity to the point of 
actually ceasing gainful employment altogether.  He has been 
rated as disabled by SSA on the basis of his psychiatric 
symptoms and it appears unlikely that the veteran will be 
able to resume a place in the full-time competitive 
workplace.  The veteran has also now become almost a hermit, 
relating only to close family members (and even there with 
difficulty).  The outlook for the veteran engaging in 
substantial gainful employment in the future is quite 
unfavorable.  

The evidence of record supports the assignment of a 100 
percent evaluation for PTSD beginning on August 1, 2004.  
This is the effective date of the veteran's retirement, which 
occurred as a result of ongoing problems at the workplace due 
to homicidal thoughts towards his co-workers and problems 
with anger management.  The veteran was also awarded SSA 
benefits due to his psychiatric disability and the VA 
examiner who conducted the July 2007 examination found that 
the veteran 




showed distinct occupational impairment with great reduction 
in reliability and productivity to the point of actually 
ceasing gainful employment.  The examiner further found that 
the veteran was unlikely to resume a place in the full-time 
competitive workplace due to an unfavorable outlook in 
engaging in substantial gainful employment.  

In addition to the evidence of record that supports a finding 
of total occupational impairment, the evidence also suggests 
a finding of total social impairment.  Though the veteran has 
been married to the same woman for over thirty years, the 
veteran's wife reports that she has feared the veteran due to 
his abusive nature and the veteran's representative indicated 
during the March 2006 personal hearing that the veteran and 
his wife sleep in separate quarters.  The evidence also 
reveals that the veteran's two children left the home largely 
out of their fear for him.  In addition to the problems the 
veteran has relating to his family, to include needing to get 
away even from them, the July 2007 VA examiner found that he 
has a distinct social impairment.  He does not socialize at 
all, has become increasingly isolative, is unable to form or 
maintain interpersonal relationships, and is markedly 
withdrawn from interpersonal contacts.  The VA examiner also 
described the veteran as hermit-like.  Consequently, the 
Board concludes that the evidence since August 1, 2004 
supports the assignment of a 100 percent evaluation as the 
veteran's PTSD produces both total social impairment and 
total occupational.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information 



and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Proper notice 
must also ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice regarding his claim for 
increased rating until after the issuance of the April 2003 
rating decision that is the subject of this appeal.  The 
veteran's disagreement with the initial rating assigned stems 
from his April 2004 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  Moreover, the veteran's 
claim for increased rating was remanded in March 2007 in 
order for the RO to develop the case more fully.  

Prior to the remand, the veteran was advised of the evidence 
needed to substantiate a claim for increased rating and of 
his and VA's respective duties in obtaining evidence.  He was 
also asked to send any evidence in his possession that 
pertains to his claim.  See October 2005 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See April 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  



For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A disability evaluation of 70 percent, and no higher, for 
PTSD is granted for the period prior to August 1, 2004.  

A disability evaluation of 100 percent for PTSD is granted as 
of August 1, 2004.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


